DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 20 January 2020.
Claims 1, 4, 5, 9, 10, 14, 17, 20, and 30 have been amended.
Claims 13 and 29 have been cancelled.
Claims 37-41 have been added.
Claims 1-12, 14-28, and 30-41 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments regarding the §112 rejection of claims 14-16 have been fully considered, and in light of the amendments are persuasive.  As such the rejection has been withdrawn.  However, the newly added claims warrant several new §112 rejections.
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1), the Examiner notes that searching 
Regarding Applicants’ remarks that the “searching through massive amounts of data” the Examiner notes nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  The claim(s) is/are not patent eligible.
Applicants argue Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing 
Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicants argue that the Zahran references does not teach or suggest the amended claims; however the Examiner respectfully disagrees and refers Applicants to the updated rejection below.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	 

Claim Rejections - 35 USC § 112(a) or 35 USC §112 (pre-AIA ), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding claim 37, the claims recite the newly amended limitation “wherein the library of terms are enterprise-agnostic search terms” however there is no discussion, throughout the entirety of the specification and drawings, how the library of terms are able to be “enterprise-agnostic” (the specification is completely devoid of such a term).  As such, the Examiner asserts this as evidence that the newly amended claims are new matter.
Regarding claims 39 and 40, the claims recite the newly amended limitation “wherein the step of creating a search query includes creating a search query for a term indicating a member of a vulnerable population within a specified proximity to a verb on a list of relevant verbs in the library of terms or to a noun on a list of relevant nouns in the library of terms” and “wherein the step of creating a search query includes creating a search query for one or more of the received search terms within a specified proximity of a term from the library” however there is no discussion, throughout the entirety of the specification and drawings, how the library of terms are able to be proximal to one another or to verbs (the specification is completely devoid of such a term).  The specification at best describes in [0043] “When the location information indicates that the user was in proximity of an enterprise, the relationship module 120 determines an existence of a relationship between the user and the enterprise based on the user's proximity to the enterprise when the user made content available in the social network application. Determining the user's proximity to an enterprise may be a configurable element in that a radius in miles or kilometers may be provided that when the user is within that radius, the user is considered in proximity to the enterprise.”   Here, the only mention of proximity is relating to a user’s physical location.  As such, the Examiner asserts this as evidence that the newly amended claims are new matter. 

Claim Rejections - 35 USC § 112(b) or 35 USC §112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “within a specified proximity” in claims 39-40is a relative term which renders the claim indefinite.  The term "within a specified proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be able to ascertain what would be considered proximal in a library of terms, based upon the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-28, and 30-41 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites identifying social media content results that include safety and security concerns based on the combination of the one or more search terms and the one or more terms from the library, determining an existence of a relationship between the author of the social media content and an enterprise, and generating an alert.  
The limitations of “creating a search query that combine the one or more search terms with one or more terms from the library stored in the database according to a search algorithm; searching, using a processor, social media content based on the combination of the one or more search terms and the one or more terms from the library, wherein the searching includes at least one of (i) searching social media content that was published or posted within a specified geolocation, (ii) searching for content that includes metadata connecting an author to an asset or enterprise or (iii) a rule-based query conducted on a social 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The limitations of “storing a library of terms in a database, the library of terms representing terms to constrain searching of social media content to safety and security concerns; receiving one or more search terms” is simply an extrasolution data gathering activity and “transmitting an alert to a device associated with the enterprise, the alert including at least the social media content results” is a post-solution activity of simply transmitting the results of the performance of the abstract idea.  Next, the claim(s) only recites one additional element – using processor to perform the steps. The processor in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “database” and “a device associated with the enterprise” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 2-12, 15-16, 18-28 and 31-41 are dependent on claims 1, 17, and 30 and include all the limitations of claims 1, 17, and 30.  Therefore, claims 2-12, 15-16, 18-28 and 31-41 recite the same 
Claims 1-12, 14-28, and 30-41 are therefore not eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-28, and 30-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zahran (US PG Pub. 2014/0283055).

As per claims 1, 17, and 30, Zahran discloses a method for identifying safety and security concerns from social media content, a system comprising: a processor; a memory in communication with the processor and storing instructions that cause the processor to:, and a non-transitory computer-readable storage medium storing code representing instructions that when executed are configured to cause a processor to perform a method comprising (system, method apparatus, Zahran Abstract; processor, ¶6; system, ¶21; The data sources 102 can include any host, server, processor, computer, cloud computing network that generates information.  Each portion of received information is referred to herein as a data item 104, ¶27):
storing a library of terms in a database, the library of terms representing terms to constrain searching of social media content to safety and security concerns (In the illustrated example of FIG. 2, the pre-identified content is selected based on known terms, phrases, and semantics that correspond to conditions or events that could be a concern to subscribing clients.  The pre-identified content may also be selected or acquired from external resources (e.g., online dictionaries).  In some examples, the pre-identified content may be specific for a particular client.  Alternatively, the pre-identified content is common (or at least considered) for all clients, Zahran ¶39; comparison, ¶48-¶53; see also the semantic training, ¶42; database, ¶26); 
receiving one or more search terms, wherein the one or more search terms relate to or describe an enterprise of interest (pre-identified content, Zahran ¶21 and ¶39); 
creating a search query that combine the one or more search terms with one or more terms from the library stored in the database according to a search algorithm (To process unstructured data items 104 compiled by the interfaces 202 and 204, the example moderation system 101 includes analysis components (e.g., a semantic classifier 206, a dictionary classifier 208, a location identifier 210, and a content scorer 212).  These components are configured to analyze the data items for content that matches pre-identified content to determine a threat score.  In some embodiments, each component may assign a score.  Alternatively, each data item is assigned one threat score based on the analysis of the components 206 to 212, Zahran ¶37; The content scorer 212 then determines a threat score of the semantic classification based on the matching pre-identified information.  In some instances, the content scorer 212 references threat ; 
searching, using a processor, social media content based on the combination of the one or more search terms and the one or more terms from the library, wherein the searching includes at least one of (i) searching social media content that was published or posted within a specified geolocation, (ii) searching for content that includes metadata connecting an author to an asset or enterprise or (iii) a rule-based query conducted on a social media provider server for social media content that includes a threat against an asset or enterprise; (To process unstructured data items 104 compiled by the interfaces 202 and 204, the example moderation system 101 includes analysis components (e.g., a semantic classifier 206, a dictionary classifier 208, a location identifier 210, and a content scorer 212).  These components are configured to analyze the data items for content that matches pre-identified content to determine a threat score.  In some embodiments, each component may assign a score.  Alternatively, each data item is assigned one threat score based on the analysis of the components 206 to 212, Zahran ¶37; data item from one or more twitter users, Zahran ¶35; employee names, client facility locations, ¶64);
identifying social media content results that include safety and security concerns based on the combination of the one or more search terms and the one or more terms from the library (Data items that have threat scores greater than the discard threshold but less than a promotion threshold are routed by the content scorer 212 to the moderator 216.  The example moderator 216 includes one or more personnel that manually review data items.  The moderator 216 of FIG. 2 may include components to manage how personnel review the data items.  For instance, the moderator 216 can include queue management that routes data items to the appropriate personnel (e.g., based on location information, threat category, threat score, etc.) and places data items within a queue based on, for example, the threat score, Zahran ¶56-¶58); 
determining an existence of a relationship between an author of the identified social media content results and an enterprise (performs an analysis to determine a threat score, based ; and 
generating and transmitting an alert to a device associated with the enterprise, the alert including at least the social media content results (threat score above a predetermined threshold for an alert, Zahran ¶24-¶25, ¶39 and ¶56).

As per claims 2, 18, and 31, Zahran discloses as shown above with respect to claims 1, 17, and 30.  Zahran further discloses wherein searching social media content based on the combination of the one or more search terms and the one or more terms from the library includes searching based on a grammatical relationship between the one or more search terms and the one or more terms from the library in the social media content (The content scorer 212 then determines a threat score of the semantic classification based on the matching pre-identified information.  In some instances, the content scorer 212 references threat scores for the matching pre-identified information and adds each of the threat scores to determine a total semantic threat score for the data item.  Alternatively, the content scorer 212 analyzes the matching pre-identified information and determines a total semantic threat score for the data item based on one or more algorithms configured to quantify information, Zahran ¶48).

As per claims 3, 19, and 32, Zahran discloses as shown above with respect to claims 1, 17, and 30.  Zahran further discloses wherein combining the one or more search terms with the one or more terms in the library includes specifying an order for the one or more search terms relative to the one or more terms in the library in the social media content (a semantic comparison analyzes the usage of terms and phrases based on the context of and patterns within the unstructured information.  Semantic comparisons can determine, for example, a tone or theme of unstructured information and assign a corresponding score.  Semantic comparisons can also be applied to non-English based unstructured .

As per claims 4 and 20, Zahran discloses as shown above with respect to claims 1 and 17.  Zahran further discloses wherein search terms are stored in a database, the method further comprising generating the database of search terms based, at least in part, on keywords received as user input via a user interface, and processing, by a processor, of the keywords according to a natural language processing protocol (For example, the content listener interface 204 may register to receive data items from one or more Twitter users, hashtags, and/or keywords, Zahran ¶35-¶37; database, ¶26; natural language algorithm, ¶42-¶43).

As per claims 5 and 21, Zahran discloses as shown above with respect to claims 4 and 20.  Zahran further discloses wherein the receiving of one or more search terms includes retrieving the one or more search terms from the database of search terms (In the illustrated example of FIG. 2, the pre-identified content is selected based on known terms, phrases, and semantics that correspond to conditions or events that could be a concern to subscribing clients.  The pre-identified content may also be selected or acquired from external resources (e.g., online dictionaries).  In some examples, the pre-identified content may be specific for a particular client.  Alternatively, the pre-identified content is common (or at least considered) for all clients, Zahran ¶39).

As per claims 6 and 22, Zahran discloses as shown above with respect to claims 1 and 17.   wherein the one or more search terms are received via a user interface from a user, and in response to receiving the one or more search terms from the user, initiating the search of the social media content based on the combination of the one or more search terms and the one or more terms from the library (For example, the content listener interface 204 may register to receive data items from one or more Twitter users, hashtags, and/or keywords, Zahran ¶35-¶37; see also ¶64) (Examiner notes the ability to have a client subscribe as the equivalent to providing search terms for the initiation of a search).

As per claims 7 and 23, Zahran discloses as shown above with respect to claims 1 and 17.  Zahran further discloses wherein the one or more search terms is stored in a database, and the social media content is searched periodically for the combination of the stored search terms and the one or more terms from the library (The pre-identified content may also be selected or acquired from external resources (e.g., online dictionaries).  In some examples, the pre-identified content may be specific for a particular client.  Alternatively, the pre-identified content is common (or at least considered) for all clients, Zahran ¶39).

As per claims 8, 24, and 33, Zahran discloses as shown above with respect to claims 1, 17, and 30.  Zahran further discloses wherein the library includes a list of nouns, verbs, and phrases (The pre-identified content may also be selected or acquired from external resources (e.g., online dictionaries).  In some examples, the pre-identified content may be specific for a particular client.  Alternatively, the pre-identified content is common (or at least considered) for all clients, Zahran ¶39; terms and phrases, ¶50).

As per claims 9, 25, and 34, Zahran discloses as shown above with respect to claims 1, 17, and 30.  Zahran further discloses wherein the terms in the library are organized into topics, and each topic includes a template that includes some or all of the terms in the library and at least one search algorithm for creating a search query based on a combination of the one or more search terms with the one or more terms from the library under the respective topic (The semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items, particular issue, trends, patterns, .

As per claims 10 and 26, Zahran discloses as shown above with respect to claims 5 and 15.  Zahran further discloses further comprising receiving a selection of a first one of the topics from the library and selecting a first one of the templates associated with the first topic, wherein the creating step includes combining the one or more search terms with a first portion of the library of terms that are included in the first template according to a search algorithm associated with the first template  (The semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items, particular issue, trends, patterns, and semantics, Zahran ¶41-¶42; corresponds to a terrorist group, ¶46; see also location, ¶52-¶53; employee name, ¶64).

As per claims 11, 27, and 35, Zahran discloses as shown above with respect to claims 1, 17, and 30.  Zahran further discloses wherein the existence of a relationship between an author of the identified social media content results and the enterprise is determined by querying a database storing a pre-determined description of a relationship between an author and an enterprise (data item from one or more twitter users, Zahran ¶35; employee names, client facility locations, ¶64) (Examiner notes the ability to discern twitter users and how their content relates to a client as the equivalent to determining an existence of the relationships between authors of social media content and the enterprise).

As per claims 12, 28, and 36, Zahran discloses as shown above with respect to claims 1, 17, and 30.  Zahran further discloses wherein the existence of the relationship is determined from one or more of location information, the author's use of a name of the enterprise, the author's use of a name of a person associated with the enterprise, and the author's connection with a person associated with the enterprise (name of an employee, location, Zahran ¶64).

As per claim 14, Zahran discloses as shown above with respect to claim 1.  Zahran further discloses wherein the identifying includes identifying social media content that relates to bullying and identifying one or more victims and one or more tormentors in the identified social media content, the method further comprising generating a database of the identified one or more victims and the one or more tormentors and relationships between the one or more victims and one or more tormentors (data item from one or more twitter users, Zahran ¶35; employee names, client facility locations, ¶64) (Examiner notes the ability to discern twitter users and how their content relates to a client as the equivalent to determining an existence of the relationships between authors of social media content and the victims or targets).

As per claim 15, Zahran discloses as shown above with respect to claim 14.  Zahran further discloses further comprising generating the alert based on the social media content results including social media content generated by the one or more victims (data item from one or more twitter users, Zahran ¶35; employee names, client facility locations, ¶64) (Examiner notes the ability to discern twitter users and how their content relates to a client as the equivalent to determining an existence of the relationships between authors of social media content and the victims or targets).

As per claim 16, Zahran discloses as shown above with respect to claim 1.  Zahran further discloses further comprising transmitting the alert to the enterprise identified as having a relationship with the one or more victims (data item from one or more twitter users, Zahran ¶35; employee names, client facility locations, ¶64) (Examiner notes the ability to discern twitter users and how their content relates to a client as the equivalent to determining an existence of the relationships between authors of social media content and the victims or targets).

As per claim 37, Zahran discloses as shown above with respect to claim 1.  Zahran further discloses wherein the library of terms are enterprise-agnostic search terms designed to be combined with user-provided search terms relating to or describing an enterprise to constrain searching of social media content to safety and security concerns (In the illustrated example of FIG. 2, the pre-identified content is .

As per claim 38, Zahran discloses as shown above with respect to claim 1.  Zahran further discloses wherein the step of creating a search query includes creating a search query for one or more of the received search terms with an exact phrase from the library (To process unstructured data items 104 compiled by the interfaces 202 and 204, the example moderation system 101 includes analysis components (e.g., a semantic classifier 206, a dictionary classifier 208, a location identifier 210, and a content scorer 212).  These components are configured to analyze the data items for content that matches pre-identified content to determine a threat score.  In some embodiments, each component may assign a score.  Alternatively, each data item is assigned one threat score based on the analysis of the components 206 to 212, Zahran ¶37; data item from one or more twitter users, Zahran ¶35; employee names, client facility locations, ¶64) (Examiner notes the ability to match the pre-identified content as the equivalent to the exact phrase from the library, especially when regarding a client which could be a unique company name).

As per claim 39, Zahran discloses as shown above with respect to claim 1.  Zahran further discloses wherein the step of creating a search query includes creating a search query for a term indicating a member of a vulnerable population within a specified proximity to a verb on a list of relevant verbs in the library of terms or to a noun on a list of relevant nouns in the library of terms (The semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items, particular issue, trends, patterns, and semantics, Zahran ¶41-¶42; corresponds to a terrorist group, ¶46; see also location, ¶52-¶53; employee name, ¶64).

As per claim 40, Zahran discloses as shown above with respect to claim 1.  Zahran further  wherein the step of creating a search query includes creating a search query for one or more of the received search terms within a specified proximity of a term from the library (The semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items, particular issue, trends, patterns, and semantics, Zahran ¶41-¶42; corresponds to a terrorist group, ¶46; see also location, ¶52-¶53; employee name, ¶64).

As per claim 41, Zahran discloses as shown above with respect to claim 9.  Zahran further discloses wherein each of the templates includes a first group of terms that are common to all of the topics and at least one of the templates includes topic-specific terms that are not included in all of the templates (The semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items, particular issue, trends, patterns, and semantics, Zahran ¶41-¶42; corresponds to a terrorist group, ¶46; see also ¶52-¶54 discussing different terms, phrases, geographic locations) (Examiner notes the ability to create pre-identified content for clients as the ability to create templates for topics which would not include specific terms in all of the templates i.e. a set of pre-identified content or template for Microsoft would be different than for a terrorist group, region or single person).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629